Citation Nr: 1217595	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  He died in March 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

The appellant was scheduled for a Board Hearing in Washington, D.C. in December July 2011.  She failed to appear for that hearing and no good cause was given for such failure to appeal, barring a future hearing. 


FINDINGS OF FACT

1. The Veteran died in March 2006.  The death certificate lists the immediate cause of death as diabetes, due to or as a consequence of atherosclerotic cardiovascular disease, due to or as a consequence of cerebrovascular disease, due to or as a consequence of a seizure disorder.  An autopsy was not conducted.

2.  At the time of his death, the Veteran was not service-connected for any disorder. 

3.  Neither diabetes nor cardiovascular disease were shown in-service or until decades postservice. 

4. There is no competent evidence that either diabetes or cardiovascular disease was related to the Veteran's service. 

5.  The Veteran did not serve on the land mass of the Republic of Vietnam, nor did he serve off shore under conditions that involved duty or visitation in the Republic of Vietnam. 



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.310, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist require that upon receipt of a complete or substantially complete application for benefits, VA must notify the appellant and her representative, if any, of any information, plus any medical evidence or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform a claimant of any information and evidence not of record (1) necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the appellant is expected to provide.  Further, adequate notice in claims of entitlement to service connection for the cause of a Veteran's death must notify a claimant of (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the present case, in September 2006 correspondence VA provided the appellant with notice of what information VA will seek to provide, and what she was expected to provide.  This letter also provided some of the requisite notice in a cause of death claim to include what must be shown to establish such a claim.  The appellant was provided notice that the Veteran was not service connected for any disorder in the July 2007 rating decision.  The claim was readjudicated in a June 2008 statement of the case.  Accordingly, the appellant has been provided appropriate notice under the Veterans Claims Assistance Act of 2000.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect). 

The Board acknowledges that VA did not provide the appellant with notice addressing how VA decides effective dates.  That error, however, was harmless because the underlying claim is being denied.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and all relevant, identified post-service records have been obtained. There is no indication of any missing records for which VA has not made adequate search efforts to date.  

The claims file has not been reviewed by a VA examiner to obtain an opinion regard the issue of the cause of the Veteran's death.  Under the VCAA, in a claim of entitlement to service connection for the cause of the Veteran's death VA is obliged to secure an opinion when the record contains competent evidence that: 1) the disability or signs and symptoms of disability responsible for the cause of death may be associated with active service; and, 2) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, however, there is no competent evidence even remotely suggesting that the disorders responsible for the cause of the Veteran's death are related to service.  Hence, the duty to secure a medical opinion is not triggered. 


Laws and Regulations-Cause of Death Claims 

The appellant contends that service connection is warranted for the cause of the Veteran's death.  At the time of the Veteran's death, he was not service connected for any disability. 

The death certificate lists the immediate cause of the Veteran's death as diabetes, due to or as a consequence of atherosclerotic cardiovascular disease, due to or as a consequence of cerebrovascular disease, due to or as a consequence of a seizure disorder.  An autopsy was not conducted.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal (primary) cause of death, or a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the Veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 . 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of entitlement to service connection for the cause of the Veteran's death there must be medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury that was responsible for death; and competent evidence of a nexus between an in-service injury or disease and death.  See generally Hickson v. West, 12 Vet. App. 247, 253   (1999). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The term "service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service and develops diabetes and or ischemic heart disease postservice, those disorders shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Finally, where the statutory presumptions are inapplicable, the Federal Circuit has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Factual Background and Analysis 

The Veteran served on active duty from February 1968 to January 1970.  His DD-214 reflects that he served in Europe.  There is no evidence whatsoever that he ever set foot on the land mass of the Republic of Vietnam while on active duty. 

The Veteran's service treatment records reveal no pertinent complaints, findings or diagnoses.  At an October 1969 separation examination the Veteran reported a history of chest pain, however, those complaints were found to be associated with a chest muscle strain that was treated.  Clinical evaluation at that time specifically found that the Veteran's chest and heart were normal, urinalysis was negative for evidence of sugar, and his blood pressure was within normal limits.  

In 1998, the Veteran submitted clinical evidence showing that he had suffered an intercranial hemorrhage.  There was no suggestion whatsoever that this disability was related to service.

In November 1999, the Veteran was seen for a VA examination.  Following that study he was diagnosed, in pertinent part, with right hemiparesis with apraxia, cognitive deficits, and aphasia.  He was found to suffer from early renal failure.  The examiner did not relate these disorders to the Veteran's service.

In March 2006, the Veteran died.  His death certificate lists the immediate cause of death as diabetes, due to or as a consequence of atherosclerotic cardiovascular disease, due to or as a consequence of cerebrovascular disease, due to or as a consequence of a seizure disorder.  An autopsy was not conducted.

As noted, there is no evidence that the Veteran ever served in the Republic of Vietnam while on active duty.  As such, the presumptive provisions pertaining to exposure to herbicide agents do not lead to an award of service connection.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Where a presumption of exposure does not exist, service connection can still be established if actual exposure to agent orange is shown and such exposure is related to a disorder.  In this case, however, no such exposure is demonstrated.  The Board further finds that there is no evidence supporting a finding that entitlement to direct service connection is warranted for either diabetes or any cardiovascular disease process.  The Veteran's service treatment records are silent for any evidence of a cardiovascular disorder, or any disorder suggestive of diabetes.  Indeed, at separation the Veteran's chest and heart were normal, urinalysis was negative for evidence of sugar, and his blood pressure was within normal limits.  

The evidence shows that the Veteran died due to diabetes, due to or as a consequence of atherosclerotic cardiovascular disease, due to or as a consequence of cerebrovascular disease, due to or as a consequence of a seizure disorder.  Neither the Veteran's death certificate nor any evidence provides any competent evidence even remotely suggesting an etiological relation between his service and either of these disorders.  In fact, the only link made between the cause of the Veteran's death and his service is made by the appellant. 

As a lay person, the appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances where a nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of the etiology of the cause of the Veteran's death goes beyond a simple and immediately observable cause-and-effect relationship.  Hence, the appellant is not competent to render an opinion of etiology of the Veteran's death in this particular case.  Espiritu v. Derwinski, 2 Vet. App. 492   (1992). 

As the evidence preponderates against finding a link between the cause of the Veteran's death and his service, the appellant's claim must be denied 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


